     Case 2:17-cv-01732-TLN-KJN Document 81 Filed 12/28/20 Page 1 of 1


1
                           UNITED STATES DISTRICT COURT
2
                          EASTERN DISTRICT OF CALIFORNIA
3
      NEVADA FLEET, LLC, a Nevada                     )   No. 2:17-CV-01732-TLN-KJN
4     Limited Liability Company,                      )
                                                      )
5                  Plaintiff,                         )   ORDER GRANTING
                                                      )   STIPULATED JOINT
6           v.                                        )   REQUEST FOR
                                                      )   MODIFICATION OF
7     FEDEX CORPORATION, et al.                       )   PRETRIAL SCHEDULING
                                                      )   ORDER
8                  Defendants.                        )
                                                      )
9
10         The Parties have filed a Stipulated Request for Modification of Pretrial
11   Scheduling Order (the “Joint Stipulation”). The Court, having considered the
12   grounds set forth in the Joint Stipulation, finds that the Joint Stipulation is based on
13   good cause, is well taken, and is hereby GRANTED. The Court hereby ORDERS as
14   follows:
15      1. All discovery, with the exception of expert discovery, as described in
16         Paragraph 4 of the June 18, 2018 Pretrial Scheduling Order (Dkt. No. 33),
17         shall be completed by March 19, 2021.
18      2. All other deadlines in the June 18, 2018 Scheduling Order remain intact.
19
20         IT IS SO ORDERED.
21
22   DATED: December 28, 2020
                                                          Troy L. Nunley
23                                                        United States District Judge
24
25
26
27
28
                                                -1-
